EXHIBIT 10.11
 
EMPLOYMENT AGREEMENT
 
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of February 6, 2013 (the
“Agreement Date”) by and between EASTBRIDGE INVESTMENT CORP. (the “Company”),
and the undersigned individual (“Executive”), with reference to the following
facts:


WHEREAS, the Company desires to employ Executive to perform the duties and
responsibilities described herein on the terms and conditions hereinafter set
forth.


NOW, THEREFORE, the parties agree as follows:


1.            Employment.  The Company hereby employs Executive and Executive
hereby accepts such employment upon the terms and conditions hereinafter set
forth.
 
2.            Duties.  Subject to the terms and provisions of this Agreement,
Executive is hereby employed by the Company as the Chief Financial Officer,
Chief Operating Officer and Investor Relations Officer of the
Company.  Executive shall have full responsibility and authority for such duties
as customarily are associated with service in such positions at the direction of
the Board of Directors of the Company (the “Board”).  Executive shall faithfully
and diligently perform, on a full time basis, such duties assigned to Executive
and shall report directly to the Board.
 
3.            Scope of Services.  Executive shall devote substantially all of
his business time, attention, energies, skills, learning and efforts to the
Company’s business.
 
4.            Term.  Subject to prior termination of this Agreement as
hereinafter provided, the term of this Agreement shall commence on the date
hereof (the “Effective Date”) and shall continue for three (3) years thereafter
unless earlier terminated as provided in this Agreement.  After the foregoing
three (3) year term, the Executive shall continue to be employed on an at-will
basis and this Agreement shall automatically renew for successive one year
terms, until and unless this Agreement is terminated.
 
5.            Compensation.
 
5.1            Salary.  Executive’s annual compensation (“Base Compensation”)
under this Agreement shall be USD $180,000 per year, prorated for any partial
year, commencing on the Effective Date; provided however that the Executive’s
Base Compensation shall be reviewed annually by the Board of Directors and/or
its Compensation Committee (as applicable).  The Base Compensation shall be
payable semi-monthly in arrears from the Effective Date in accordance with the
ordinary payroll procedures of the Company.  Any changes in Base Compensation
shall be in the sole and absolute discretion of the Board and/or its
Compensation Committee (as applicable).
 
 
1

--------------------------------------------------------------------------------

 
 
5.2            Participation in Option Plan.  The Executive shall be eligible to
participate in the Amended and Restated 2011 Equity Incentive Plan (the “Plan”)
of EastBridge Investment Group Corporation, the parent company and sole
stockholder of the Company (“EastBridge” or “Parent”).  Parent agrees to grant
Executive an option to purchase 30,000 shares of Parent’s common stock pursuant
to the Plan, at an exercise price equal to the volume weighted average of the
price per share of Parent common stock as quoted on the OTCQB for the three
trading days preceding the date hereof.  The foregoing option shall vest over a
two year period at a rate of 1,250 shares per month, and shall be controlled by
the terms and conditions set forth in a Notice of Grant and Stock Option
Agreement approved by the board of directors of Parent or the compensation
committee thereof ("Option Grant"), within 30 days following the date hereof.
 
5.3            Expenses.  The Company shall reimburse Executive for:
 
(a)            all reasonable business, entertainment and travel expenses
actually incurred or paid by Executive in the performance of his services on
behalf of the Company, in accordance with the Company’s expense reimbursement
policy as from time to time in effect;
 
(b)            the cost of continuing education courses in furtherance of
Executive’s performance of his duties of up to USD $5,000 per annum;
 
(c)            reasonable moving expenses if the Company requires the Executive
to relocate, and as a result Executive must change his place of residence to a
place more than 50 miles away from his current place of residence (which
expenses shall be appropriately documented by Executive); and
 
(d)            if the Company requires the Executive to relocate (in excess of
50 miles), and after relocation the Executive is terminated without Cause
pursuant to Section 7.1(b) and chooses to return to his original place of
residence immediately prior to the Effective Date, reasonable moving expenses
incurred by Executive (which expenses shall be appropriately documented by
Executive).
 
6.            Other Rights and Benefits.  Executive shall receive other rights
and benefits, life insurance, vacation time, sick pay and retirement plan
participation, as determined by the Board.
 
7.            Termination.  Executive’s employment may be terminated as follows:
 
7.1            Termination by the Company or Executive.
 
(a)            During the one (1) year period after the Effective Date, this
Agreement may not be terminated by either party except pursuant to Section 7.2,
7.3 or 7.4 below.
 
(b)            After the one (1) year period in Section 7.1(a), for two (2)
years thereafter, Executive may not be terminated by the Company except pursuant
to Section 7.2, 7.3 or 7.4 below, provided, however that during said two year
period the Board may alter the responsibilities of the Executive to other
senior-level functions, and change the Executive’s title to a mutually agreeable
alternative title.
 
(c)            If during the initial three (3) year period following the
Agreement Date, the employment of the Executive is terminated for any reason
other than pursuant to Section 7.2, 7.3, or 7.4, or for no good reason, the
Company shall be obligated to:
 
 
2

--------------------------------------------------------------------------------

 
 
(i)            Pay Executive as soon as practicable following termination of
employment, a lump sum severance amount equal to two (2) times Executive’s Base
Compensation, subject to legally required withholding requirements.  Said
severance will be due and payable within thirty (30) days following the date of
termination;
 
(ii)           Accelerate and vest in full Executive’s stock options, pursuant
to such Executive’s option agreement, effective upon the date of termination;
 
(iii)          Subject to Executive’s election to receive COBRA, pay for the
Executive’s premiums charged to continue medical and dental coverage pursuant to
COBRA for the Executive during the 12 month period commencing with continuation
coverage for the month following the month in which the date of termination
occurs, provided, that if Executive is not eligible to receive, or if the
Company is not able to provide, continuation coverage under COBRA for any month
during the continuation period, the Company shall pay the Executive a cash
payment equal to its portion of the applicable COBRA premiums on an after-tax
basis (with such payment to be made in the same month for which the continuation
coverage was otherwise to be provided).  Notwithstanding the forgoing provisions
of this paragraph, in the event the Executive becomes reemployed with another
employer and becomes eligible to receive medical and dental benefits from such
employer during any month in the 12 month continuation period provided for by
this paragraph, the Company shall have no obligation to pay, reimburse or
otherwise provide the Executive with continuation coverage for any such month;
and
 
(iv)          Pay any bonus amounts that have been earned by the Executive but
have not yet been paid as of the date of termination.
 
7.2            Termination for Death. Executive’s employment shall terminate
immediately upon Executive’s death.
 
7.3            Termination Upon Disability.  Executive’s employment shall
terminate if Executive should become totally and permanently disabled.  For
purposes of this Agreement, Executive shall be considered “totally and
permanently disabled” if Executive is treated as permanently “disabled” under
any permanent disability insurance policy maintained by the Company and is
entitled to full benefits payable under such policy upon a total and permanent
disability.  In the event any such policy is either not in force or the benefits
are not available under such policy, then “total and permanent disability” shall
mean the inability of Executive, as a result of substance abuse, any mental,
nervous or psychiatric disorder, or physical condition, injury or illness to
perform substantially all of his current duties on a full-time basis for a
period of six (6) consecutive months, as determined by a licensed physician
selected by the Board.
 
7.4            Termination by Company for “Cause”.  The Company may terminate
this Agreement for “Cause” upon three days written notice so long as the Company
has given Executive written notice describing the Cause pursuant to subsections
(c) and/or (e) and Executive has not cured such Cause within a reasonable time,
but no less than 14 days.  For purposes of this Agreement, “Cause” shall mean
the existence or occurrence of any of the following:
 
 
3

--------------------------------------------------------------------------------

 
 
(a)            Executive’s conviction for or pleading of nolo contendre to any
felony involving the Company or moral turpitude.
 
(b)            Executive’s misappropriation of Company assets.
 
(c)            Executive’s willful violation of a Company policy or a directive
of the Board previously delivered to him in writing.
 
(d)            Executive’s breach of his obligations set forth in Sections 11,
12, or 13 below.
 
(e)            Any willful neglect or material breach of duty by Executive under
this Agreement, or any failure by Executive to perform duties under this
Agreement, including the duties set forth in Section 2.
 
(f)             A failure, upon request of the Company, to relocate to a
corporate office of the Company designated by the Board of Directors.
 
8. Change in Control.  If Executive’s employment with the Company is not assumed
and the Executive’s employment relationship is terminated by the Company, upon
or within two (2) years following the date of a Change in Control, the Company
shall:
 
(a)            Pay Executive as soon as practicable following termination of
employment, a lump sum severance amount equal to two (2) times Executive’s Base
Compensation, subject to legally required withholding requirements.  Said
severance will be due and payable within thirty (30) days following the date of
termination.
 
(b)            Accelerate and vest in full Executive’s stock options, pursuant
to such Executive’s option agreement, effective as of immediately upon the date
of termination within the two (2) year period following the occurrence of a
Change in Control.
 
(c)            Subject to Executive’s election to receive COBRA, pay for the
Executive’s premiums charged to continue medical and dental coverage pursuant to
COBRA for the Executive during the 12 month period commencing with continuation
coverage for the month following the month in which the date of termination
occurs, provided, that if Executive is not eligible to receive, or if the
Company is not able to provide, continuation coverage under COBRA for any month
during the continuation period, the Company shall pay the Executive a cash
payment equal to its portion of the applicable COBRA premiums on an after-tax
basis (with such payment to be made in the same month for which the continuation
coverage was otherwise to be provided).  Notwithstanding the forgoing provisions
of this paragraph, in the event the Executive becomes reemployed with another
employer and becomes eligible to receive medical and dental benefits from such
employer during any month in the 12 month continuation period provided for by
this paragraph, the Company shall have no obligation to pay, reimburse or
otherwise provide the Executive with continuation coverage for any such month.
 
If the Executive’s employment is terminated by Executive without Cause or
terminated for Cause, death or disability of Executive, Executive shall not be
entitled to the benefits or payments in Section 8(a) or (b), except as mandated
by law.
 
 
4

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, a “Change in Control” means (i) the consummation
of a merger or consolidation of the Parent with or into another entity or any
other corporate reorganization, if fifty percent (50%) or more of the combined
voting power of the continuing or surviving entity’s securities outstanding
immediately after such merger, consolidation, or other reorganization is owned
by persons who were not stockholders of Parent immediately prior to such merger,
consolidation, or other reorganization; (ii) a change in ownership or control of
Parent after the date hereof, effected through the direct or indirect
acquisition by any person or related group of persons of securities possessing
more than fifty percent (50%) of the total combined voting power of Parent’s
outstanding securities; (iii) the sale, transfer, or other disposition of all or
substantially all of Parent’s assets or the complete liquidation or dissolution
of Parent.  A transaction shall not constitute a Change in Control if its sole
purpose is to change the state of Parent’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Parent’s securities immediately before such transactions.
 
9.             Representations and Warranties.  Executive hereby represents and
warrants to Company that as of the date of execution of this Agreement: (i) this
Agreement will not cause or require Executive to breach any obligation to, or
agreement or confidence with, any other person; (ii) Executive is not
representing, or otherwise affiliated in any capacity with, any other company
which is engaged in a Competitive Business Activity; and (iii) Executive has not
been induced to enter into this Agreement by any promise or representation other
than as expressly set forth in this Agreement.
 
10.            Non-Solicitation.
 
10.1            Non-Solicitation of Employees. Executive agrees that he will
not, while employed by the Company and for a period of two (2) years following
termination of such employment:
 
(a)            directly solicit, encourage, or take any other action which is
intended to induce any other employee of the Company or EastBridge to terminate
his or her employment with the Company; or
 
(b)            directly interfere in any manner with the contractual or
employment relationship between the Company or EastBridge and any such employee
of the Company or EastBridge.
 
The foregoing shall not prohibit Executive or any entity with which Executive
may later be affiliated from hiring a former or existing employee of the Company
or EastBridge or any of their subsidiaries, provided that such hiring does not
result from the direct actions of Executive.  For purposes of this Article 10,
Article 11, Article 12 and Article 13, any reference to the Company shall
include all of the Company’s Affiliates.  As used herein, “Affiliate” means any
person or entity controlling, controlled by or under common control with another
person or entity.
 
10.2            Non-Solicit of Customers with respect to Competitive Business
Activity. Executive agrees that he will not, while employed by the Company and
for a period of two (2) years following termination of such employment, directly
or indirectly, whether for his own account or for the account of any other
individual or entity, solicit the business or patronage of any customers of the
Company with respect to products and/or services directly related to a
Competitive Business Activity.  “Competitive Business Activity” shall mean
engaging in, whether independently or as an employee, agent, consultant,
advisor, independent contractor, partner, stockholder, officer, director or
otherwise, any business which is materially competitive with the business of the
Company as conducted or actively planned to be conducted by the Company during
his employment by it, provided that Executive shall not be deemed to engage in a
Competitive Business Activity solely by reason of (i) owning 1% or less of the
outstanding common stock of any corporation if such class of common stock is
registered under Section 12 of the Securities Exchange Act of 1934, or (ii)
after the termination of his employment by the Company, being employed by or
otherwise providing services to a corporation having total revenue of at least
$500 million (or such lower number as may be agreed by the Board) so long as
such services are provided solely to a division or other business unit of such
corporation which does not engage in a business which is then competitive with
the business of the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
11.            Confidentiality.  Executive hereby acknowledges that the Company
has made and will make available to Executive certain customer lists, product
design information, performance standards and other confidential and/or
proprietary information of the Company or licensed to the Company, including
without limitation trade secrets, copyrighted materials and/or financial
information of the Company (or any of its Affiliates), including without
limitation, financial statements, reports and data (collectively, the
“Confidential Material”); however, Confidential Material does not include any of
the foregoing items which has become publicly known or made generally available
through no wrongful act of Executive or of others who were under confidentiality
obligations as to the item or items involved.  Except as essential to
Executive’s obligations under this Agreement, neither Executive nor any agent,
employee, officer, or independent contractor of or retained by Executive shall
make any disclosure of this Agreement, the terms of this Agreement, or any of
the Confidential Material.  Except as essential to Executive’s obligations under
this Agreement, neither Executive nor any agent, employee, officer, or
independent contractor of or retained by Executive shall make any duplication or
other copy of any of the Confidential Material.  Immediately upon request from
the Company, Executive shall return to the Company all Confidential
Material.  Executive shall notify each person to whom any disclosure is made
that such disclosure is made in confidence, that the Confidential Material shall
be kept in confidence by such person.  Nothing contained in this Section 11
shall be construed as preventing Executive from providing Confidential Material
in compliance with a valid court order issued by a court of competent
jurisdiction, providing Executive takes reasonable steps to prevent
dissemination of such Confidential Material.
 
12.            Proprietary Information.  For purposes of this Agreement,
“Proprietary Information” shall mean any information, observation, data, written
material, record, document, software, firmware, invention, discovery,
improvement, development, tool, machine, apparatus, appliance, design,
promotional idea, customer list, practice, process, formula, method, technique,
trade secret, product and/or research related to the actual or anticipated
research, marketing strategies, pricing information, business records,
development, products, organization, business or finances of the
Company.  Proprietary Information shall not include information in the public
domain as of execution of this Agreement except through any act or omission of
Executive.  All right, title and interest of every kind and nature whatsoever in
and to the Proprietary Information made, discussed, developed, secured, obtained
or learned by Executive during the term of this Agreement shall be the sole and
exclusive property of  the Company for any purposes or uses whatsoever, and
shall be disclosed promptly by Executive to the Company.  The covenants set
forth in the preceding sentence shall apply regardless of whether any
Proprietary Information is made, discovered, developed, secured, obtained or
learned (a) solely or jointly with others, (b) during the usual hours of work or
otherwise, (c) at the request and upon the suggestion of the Company or
otherwise, or (d) with the Company’s materials, tools, instruments or on the
Company’s premises or otherwise.  All Proprietary Information developed,
created, invented, devised, conceived or discovered by Executive that is subject
to copyright protection is explicitly considered by Executive and the Company to
be works made for hire to the extent permitted by law.  Executive hereby forever
fully releases and discharges the Company, and the Company and their respective
officers, directors and employees, from and against any and all claims, demands,
damages, liabilities, costs and expenses of Executive arising out of, or
relating to, any Proprietary Information.  Executive shall execute any documents
and take any action the Company may deem necessary or appropriate to effectuate
the provisions of this Agreement, including without limitation assisting the
Company in obtaining and/or maintaining patents, copyrights or similar rights to
any Proprietary Information assigned to the Company, if the Company, in their
sole discretion, requests such assistance.  Executive shall comply with any
reasonable rules established from time to time by the Company for the protection
of the confidentiality of any Proprietary Information.  Executive irrevocably
appoints the President of the Company to act as Executive’s agent and
attorney-in-fact to perform all acts necessary to obtain and/or maintain
patents, copyrights and similar rights to any Proprietary Information assigned
by Executive to the Company under this Agreement if (a) Executive refuses to
perform those acts, or (b) is unavailable, within the meaning of any applicable
laws.  Executive acknowledges that the grant of the foregoing power of attorney
is coupled with an interest and shall survive the death or disability of
Executive.  Executive shall promptly disclose to the Company, in confidence (a)
all Proprietary Information that Executive creates during the term of this
Agreement, and (b) all patent applications, copyright registrations or similar
rights filed or applied for by Executive within six months after termination of
this Agreement.  Any application for a patent, copyright registration or similar
right filed by Executive within six months after termination of this Agreement
shall be presumed to relate to Proprietary Information created by Executive
during the term of this Agreement, unless Executive can prove
otherwise.  Nothing contained in this Agreement shall be construed to preclude
the Company from exercising all of its rights and privileges as sole and
exclusive owner of all of the Proprietary Information owned by or assigned to
the Company under this Agreement.  The Company, in exercising such rights and
privileges with respect to any particular item of Proprietary Information, may
decide not to file any patent application or any copyright registration on such
Proprietary Information, may decide to maintain such Proprietary Information as
secret and confidential, or may decide to abandon such Proprietary Information
or dedicate it to the public.  Executive shall have no authority to exercise any
rights or privileges with respect to the Proprietary Information owned by or
assigned to the Company under this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
13.            Business Opportunities.  During the term of this Agreement, if
Executive (or any agent, employee, officer or independent contractor of or
retained by Executive) becomes aware of, or develops, creates, invests, devises,
conceives or discovers, any project, investment, venture, business or other
opportunity (any of the preceding, an “Opportunity”) that is similar to,
competitive with, related to or in the same field as the Company, or any
project, investment, venture, or business of the Company, then Executive shall
so notify the Company immediately in writing of such Opportunity and shall use
Executive’s good-faith efforts to cause the Company to have the opportunity to
invest in, participate in or otherwise become affiliated with such Opportunity.
 
14.            Miscellaneous.
 
14.1            Section Headings.  The section headings or captions in this
Agreement are for convenience of reference only and do not form a part hereof,
and do not in any way modify, interpret or construe the intent of the parties or
affect any of the provisions of this Agreement.
 
14.2            Survival.  The obligations and rights imposed upon the parties
hereto by the provisions of this Agreement which relate to acts or events
subsequent to the termination of this Agreement shall survive the termination of
this Agreement and shall remain fully effective thereafter, including without
limitation the obligations of Executive with to any Confidential Material under
Section 11.
 
14.3            Arbitration.
 
(a)            Any claim, dispute or other controversy (a “Controversy”)
relating to this Agreement shall be settled and resolved by binding arbitration
in Wilmington, Delaware before a single arbitrator under the Employment Rules of
the American Arbitration Association (“AAA”) in effect at the time a demand for
arbitration is made.  If there is any conflict between the AAA rules and this
arbitration clause, this arbitration clause will govern and determine the rights
of the parties.  The Parties to this Agreement (the “Parties”) shall be entitled
to full discovery regarding the Controversy as permitted by the laws of the
State of Delaware.  The arbitrator’s decision on the Controversy shall be a
final and binding determination of the Controversy and shall be fully
enforceable as an arbitration award in any court having jurisdiction and venue
over the Parties.  The arbitrator shall also award the prevailing Party any
reasonable attorneys’ fees and reasonable expenses the prevailing Party incurs
in connection with the arbitration, and the non-prevailing Party shall pay the
arbitrator’s fees and expenses.  The arbitrator shall determine who is the
prevailing Party.  Each Party also agrees to accept service of process for all
arbitration proceedings in accordance with AAA’s rules.
 
(b)            The obligation to arbitrate shall not be binding upon either
party with respect to requests for temporary restraining orders, preliminary
injunctions or other procedures in a court of competent jurisdiction to obtain
interim relief when deemed necessary by such court to preserve the status quo or
prevent irreparable injury pending resolution by arbitration of the actual
dispute between the Parties.
 
(c)            The provisions of this Section shall be construed as independent
of any other covenant or provision of this Agreement; provided that, if a court
of competent jurisdiction determines that any such provisions are unlawful in
any way, such court shall modify or interpret such provisions to the minimum
extent necessary to have them comply with the law.
 
(d)            This arbitration provision shall be deemed to be self-executing
and shall remain in full force and effect after expiration or termination of
this Agreement.  In the event either party fails to appear at any properly
noticed arbitration proceeding, an award may be entered against such party by
default or otherwise notwithstanding said failure to appear.
 
 
7

--------------------------------------------------------------------------------

 
 
14.4            Severability.  Should any one or more of the provisions of this
Agreement be determined to be illegal or unenforceable in any relevant
jurisdiction, then such illegal or unenforceable provision shall be modified by
the proper court, if possible, but only to the extent necessary to make such
provision enforceable, and such modified provision and all other provisions of
this Agreement shall be given effect separately from the provision or portion
thereof determined to be illegal or unenforceable and shall not be affected
thereby; provided that, any such modification shall apply only with respect to
the operation of this Agreement in the particular jurisdiction in which such
determination of illegality or unenforceability is made.
 
14.5            Waiver.  The failure of either party to enforce any provision of
this Agreement shall not be construed as a waiver of any such provision, nor
prevent such party thereafter from enforcing such provision or any other
provision of this Agreement.  The rights granted both parties herein are
cumulative and the election of one shall not constitute a waiver of such party’s
right to assert all other legal remedies available under the circumstances.
 
14.6            Parties in Interest.  Nothing in this Agreement, except as
expressly set forth herein, is intended to confer any rights or remedies under
or by reason of this Agreement on any persons other than the parties to this
Agreement and the successors, assigns and affiliates of the Company, nor is
anything in this Agreement intended to relieve or discharge the obligation or
liability of any third person to any party to this Agreement, nor shall any
provision give any third person any right of action over or against any party to
this Agreement.
 
14.7            Assignment.  The rights and obligations under this Agreement
shall be binding upon, and inure to the benefit of, the heirs, executors,
successors and assigns of Executive and the Company.  Except as specifically
provided in this Section 14, neither the Company nor Executive may assign this
Agreement or delegate their respective responsibilities under this Agreement
without the consent of the other party hereto. Upon the sale, exchange or other
transfer of substantially all of the assets of the Company, the Company shall
assign this Agreement to the transferee of such assets.  No assignment of this
Agreement by the Company shall relieve the Company of, and the Company shall
remain obligated to perform, its duties and obligations under this Agreement,
including, without limitation, payment of the Base Compensation set forth in
Section 5, above.
 
14.8            Attorneys’ Fees.  In the event of any Controversy, suit, action
or arbitration to enforce any of the terms or provisions of this Agreement, the
prevailing party shall be entitled to its reasonable attorneys’ fees and
costs.  The foregoing entitlement shall also include attorneys’ fees and costs
of the prevailing party on any appeal of a judgment and for any action to
enforce a judgment.
 
14.9            Modification.  This Agreement may be modified only by a contract
in writing executed by the party(ies) to this Agreement against whom enforcement
of such modification is sought.
 
14.10          Prior Understandings.  This Agreement contains the entire
agreement between the parties to this Agreement with respect to the subject
matter of this Agreement, is intended as a final expression of such parties’
agreement with respect to such terms as are included in this Agreement, is
intended as a complete and exclusive statement of the terms of such agreement,
and supersedes all negotiations, stipulations, understandings, agreements,
representations and warranties, if any, with respect to such subject matter,
which precede or accompany the execution of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
14.11          Interpretation.  Whenever the context so requires in this
Agreement, all words used in the singular shall be construed to have been used
in the plural (and vice versa), each gender shall be construed to include any
other genders, and the word “person” shall be construed to include a natural
person, a corporation, a firm, a partnership, a joint venture, a trust, an
estate or any other entity.
 
14.12          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
14.13          Applicable Law.  This Agreement and the rights and obligations of
the parties hereunder shall be construed under, and governed by, the laws of the
State of Delaware without giving effect to conflict of laws provisions.
 
14.14          Drafting Ambiguities.  Each party to this Agreement has reviewed
and revised this Agreement.  Each party to this Agreement has had the
opportunity to have such party’s legal counsel review and revise this
Agreement.  The rule of construction that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement or of any amendments or exhibits to this Agreement.
 


 
[Signature Page Follows]
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 

  THE COMPANY:


EASTBRIDGE INVESTMENT CORP.
         
 
By:
/s/ Keith Wong      Name: Keith Wong     Title: Chief Executive Officer        
 




  EXECUTIVE:          
 
By:
/s/ Norman Klein      
Norman Klein
 

 
 
10

--------------------------------------------------------------------------------